The petitioner herein having filed his petition claiming that on January 17th, 1929, he was injured while employed as a sizer in the plant of the respondent by slipping off a platform and striking his right side against certain machinery, injuring his rib and other parts of his body, and the respondent having filed its answer and set up the fact that the petitioner was fighting with a fellow-employe and whatever injuries he received, if any, grew out of such fight, and the said cause having come on for hearing before me, and it appearing that at the time and place of the alleged accident charged in the petition, the petitioner engaged in fisticuffs with a fellow-employe, and while the petitioner was engaged in such fight he was pushed or knocked against his machine, thereby causing certain alleged injuries; and it further appearing that the said petitioner was not injured in an accident arising out of and in the course of his employment ;
I do therefore * * * find and determine that the petitioner was injured in a fight with a fellow-employe and that his alleged injuries did not arise out of his employment, and judgment is hereby entered in favor of the respondent and against the petitioner.
John J. Stahl, Deputy Commissioner.